



CIRCOR Energy Products, LLC
Confidential
November 14, 2019
Lane Walker
Incentive Compensation Agreement
Dear Lane,
This incentive compensation agreement (“Agreement’”) describes the incentives
CIRCOR Energy Products, LLC. (“Employer”) is offering you in connection with the
potential divestiture by CIRCOR International, Inc. (“CIRCOR”) of Employer and
its other subsidiaries that collectively comprise its Distributed Valves
business (the “Business”).
1.
Purpose. You will play a vital role as the leader of the Distributed Valves
Business in supporting CIRCOR’s efforts to sell the Business. You will be
responsible for optimizing business results for Distributed Valves’ business
until such time as CIRCOR sells the Business. This Agreement provides you
incentives for you to assist CIRCOR in accomplishing these objectives as
described below. For purposes of this Agreement, “Sale of the Business” means
the closing of a sale of the equity or at least substantially all of the assets
of the Business to one or more persons who are not, directly or indirectly,
controlled, directly or indirectly, by CIRCOR.

2.
Term. The term of this Agreement (the “Term”) shall commence on the date you
sign this Agreement and end on September 30, 2020. During the Term, your title
will remain Group President, Energy Division. Your reporting line and your base
salary, bonus, long term incentive awards and other compensation will be
unchanged. If your employment with the Employer ceases during the Term, you
shall not be required to pay back the Signing Bonus and Relocation Expenses as
provided in your Offer Letter dated May 15, 2018.

3.
Additional Executive Responsibilities. In addition to fulfilling current job
responsibilities and any duties materially consistent with your position with
Employer through the Sale of the Business, you agree to cooperate fully with
CIRCOR and its investment bankers, attorneys, accountants and advisors in
connection with its efforts to sell the Business to any prospective buyer,
regardless of its investment interest. You further agree to participate in
making management presentations to prospective buyers, work with CIRCOR in
creating a data room for the potential divestiture of the Business, collaborate
with CIRCOR to satisfy potential buyers’ due diligence requirements, and play an
active and positive role in connection with the potential sale of the Business.
You shall also comply with CIRCOR’s Code of Conduct and other policies of
CIRCOR.

4.
Incentives

(a)
You will be eligible for a special cash bonus if (i) you remain employed by the
Employer or one of Employer’s subsidiaries until the closing of the Sale of the
Business, (ii) a Sale of the Business occurs during the Term, and (iii) you
comply with Section 3 above (“Transaction Bonus”). The amount of the Transaction
Bonus shall be determined by the Employer based on its performance against both
quantitative and qualitative metrics that are outlined in Exhibit A to this
Agreement.

(b)
If CIRCOR offers you a position to continue providing full time services at
CIRCOR or its subsidiaries following the Sale of the Business during the Term,
the Transaction Bonus amount at target will be $170,000. Whether or not you
decide to accept any such offer shall not affect your eligibility to receive a
Transaction Bonus as described in this Section 4(b). The Transaction Bonus shall
be in addition to your regular annual bonus opportunity for the then current
fiscal year on the terms and conditions applicable to other CIRCOR management





Page 1 of 1





--------------------------------------------------------------------------------





level employees. You will also continue to be eligible to earn vested rights
under your outstanding equity awards if you continue employment with CIRCOR and
its subsidiaries.
(c)
If the acquirer of the Business offers you a full-time position effective on or
about the Sale of the Business during the Term and you accept it prior to the
Sale of the Business:

(i)    the Transaction Bonus amount at target will be $170,000,
(ii)    you shall be entitled to a pro-rata annual cash bonus for the then
current fiscal year of the Sale of the Business based on the number of days you
are employed by the Employer during such year prior to Sale of the Business,
with payment to be made at the same time as to other CIRCOR employees,
(iii)    CIRCOR and Employer shall arrange for the Severance Agreement to
continue to apply to your employment with the acquirer and its subsidiaries such
that you have severance protection if such employment is terminated by the
acquirer or its affiliates without Cause within 12 months following the Sale of
the Business or you terminate employment not later than sixty (60) days
immediately following the Sale of the Business after having continued employment
with the acquirer or its affiliates for thirty (30) days after the Sale of the
Business.
(iv)    you shall be entitled to accelerated vesting of your equity compensation
awards as set forth in the Appendix to the Agreement upon Sale of the Business.
Unvested Options you have been granted will accelerate in full on the Sale of
the Business, and you will be permitted to exercise your Options until the
earlier of (A) the first anniversary of the Sale of the Business or (B) the
Expiration Date specified in your Stock Option Agreement, any other provision of
the Plan or your Stock Option Agreement notwithstanding.
(d)
If CIRCOR decides to dissolve or liquidate the Business during the Term and you
have complied with Section 3 above, you shall be entitled to a cash retention
bonus payment of up to fifty percent (50%) of the Transaction Bonus (the
“Retention Bonus”), as determined in the Employer’s discretion after taking into
account its performance against both the quantitative and qualitative metrics
that are outlined in Exhibit A to this Agreement. For avoidance of doubt, you
may not become eligible to receive both a Transaction Bonus and a Retention
Bonus.

(e)
If your employment with Employer is terminated without Cause (as defined in your
severance agreement dated October 10, 2018 (the “Severance Agreement”)) as of
the Sale of the Business during the Term and you do not accept employment with
the acquirer of the Business or its subsidiaries, then the Transaction Bonus
amount at target will be $170,000. The Transaction Bonus will be in addition to
any other amounts you may become entitled to under the Severance Agreement.
There shall be no accelerated vesting of any of your outstanding equity awards
upon any such termination of employment, and you shall forfeit the unvested
balance of any such awards upon a Sale of the Business. For purposes of this
Section 4 and the Severance Agreement, a termination of your employment as of
the Sale of the Business shall be considered to be without Cause if: (i) either
you do not receive an offer to continue employment with CIRCOR prior to the Sale
of the Business or receive an offer from CIRCOR in connection with the Sale that
you determine, in good faith, represents a material and adverse change to the
terms and conditions of your employment and (ii) either you do not receive an
offer from the acquirer of the Business or you elect to not accept it prior to
the Sale of the Business.

(f)
In no event shall you be entitled to compensation and benefits under more than
one subsection of this Section 4. For example, if you elect not to accept an
offer of employment from





Page 2 of 2





--------------------------------------------------------------------------------





CIRCOR as described in Section 4(b) and continue employment with the acquirer of
the Business as described in Section 4(c), you shall be eligible to receive a
single Transaction Bonus of $170,000 for performance at target and any other
benefits under this Agreement shall be payable under Section 4(c). Also, if you
terminate employment without Cause on the Sale of the Business, you shall only
be entitled to receive the benefits described in Section 4(e).
(g)
Neither the Transaction Bonus nor the Retention Bonus shall not under any
circumstances be treated as eligible compensation for purposes of determining
the amount payable under any employee benefit plan or arrangement maintained by
CIRCOR or its subsidiaries, including CIRCOR’s Section 401(k) plan.

5.
Payment Timing. Employer will pay to you the applicable amount of the
Transaction Bonus, if any, that may become payable as provided for under Section
4 above in a single lump sum within sixty (60) days following the closing of the
Sale of the Business. Employer will pay to you the applicable amount of the
Retention Bonus, if any, that may become payable as provided for under Section 4
in a single lump sum in 2020 before the end of the Term.

6.
Confidentiality. You understand and agree that, as a further condition of the
Transaction Bonus, you are to keep confidential the terms and existence of this
Agreement and not disclose to anyone either the terms or the existence of this
Agreement; provided, however, that you may make disclosure of this Agreement to
your financial and legal advisers and your spouse if they first agree to be
bound by this confidentiality provision

7.
Amendment. The provisions of this Agreement may be amended or waived only by a
written agreement executed and delivered by both parties. A waiver of any term,
covenant or condition contained in this Agreement shall not be deemed a waiver
of any other term, covenant or condition, and any waiver of any default in any
such term, covenant or condition shall not be deemed a waiver of any later
default thereof.

8.
Withholding; Section 409A. All payments and benefits hereunder will be subject
to reduction for customary withholding, including, without limitation, for
federal and state taxes and social security taxes. Payments under this Agreement
are intended to either be exempt from or comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A” of the
“Code”) and this Agreement shall, to the extent possible, be construed in
accordance therewith. In any event, neither Employer nor CIRCOR makes any
representation or warranty and will have no liability to you or any other person
if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of that section.

9.
Severability. Each provision of this Agreement must be considered severable such
that if any one provision or clause conflicts with existing or future applicable
law or may not be given full effect because of such law, this will not affect
any other provision of the Agreement, which, consistent with such law, will
remain in full force and effect. All surviving clauses must be construed so as
to effectuate the purpose and intent of the parties.

10.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be an original and all of which together will constitute one and
the same instrument.

11.
Governing Law; Jury Trial Waiver. This Agreement will be governed by the laws of
the State of Delaware without regard to its conflicts of laws principles. Any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement must be commenced only in a court of the State of
Delaware (or, if appropriate, a federal court located within the State of
Delaware), and each of you and Employer consents to the jurisdiction of such a
court. IF AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF YOU AND
EMPLOYER HEREBY IRREVOCABLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
SUIT OR





Page 3 of 3





--------------------------------------------------------------------------------





OTHER LEGAL PROCEEDING ARISING UNDER OR RELATING TO ANY PROVISION OF THIS
AGREEMENT OR THE RELEASE IT CONTEMPLATES.
12.
No Restriction on Sale or Other Disposition of the Business. CIRCOR shall have
the right in its sole and absolute discretion to sell or dispose of the
Business, in whole or in part, at any time.

13.
Coordination with Other Agreements. This Agreement is in addition to the
Severance Agreement and the Change in Control Agreement that you have already
signed. By signing this Agreement, you acknowledge that no benefits shall be
payable under your Change in Control Severance Agreement on account of the Sale
of the Business or any termination of your employment that may occur in
connection with the Sale of the Business.

14.
Prior Discussions. This Agreement supersedes any written or oral communications
between CIRCOR or Employer and you with respect to transaction or retention
bonuses.

If you have any questions about the matters covered in this Agreement, please
call Andrew Farnsworth, Chief Human Resources Officer of CIRCOR at (781)
270-1203.
Very truly yours,
/s/ Scott A. Buckhout
Scott A. Buckhout
President and Chief Executive Officer

Intending to be legally bound, I have signed this Agreement as of the date set
forth below.
 
 
/s/ Lane Walker
November 18, 2019
Lane Walker
 
 
 































Page 4 of 4





--------------------------------------------------------------------------------





Exhibit A – Metrics Governing Payout of Transaction Bonus
50% of the bonus payout to be based on achievement of the following quantitative
targets:
•
AOI

•
Cash

•
Net Sales

•
Targets to be set based on Q4 2019 Forecast and quarterly budgets for 2020

50% of the bonus payout to be based on achieving qualitative targets tied to
supporting the Sale of the Business and completing the Sale of the Business
Final achievement/payout to be based on CEO assessment.
Payout capped at 100% of target.
























 






Page 5 of 5



